60 N.Y.2d 717 (1983)
Tioga Nursing Home, Inc., Appellant,
v.
David Axelrod, as Commissioner of the Department of Health of the State of New York, et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Argued September 14, 1983.
Decided October 18, 1983.
James S. Gleason for appellant.
Robert Abrams, Attorney-General (Clifford A. Royael and Peter H. Schiff of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (90 AD2d 570). We would only add that to the extent that it can be argued that former regulation 10 NYCRR 86.16 was inconsistent with the purpose of article 28-A of the Public Health Law, that regulation does not control.